Citation Nr: 1600451	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), including as due to medications taken for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to July 1951.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for erectile dysfunction.  In May 2015 the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Erectile dysfunction was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by his service-connected PTSD or medications taken for it.


CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim pursuant to the Board's May 2015 remand instructions; in correspondence dated in June 2015 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  The June 2015 letter also notified the Veteran of the evidence and information necessary to substantiate his claim on a theory of secondary service connection.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for pertinent VA examination in December 2013, and a VA medical opinion in July 2015.  The Board finds the VA July 2015 medical opinion is adequate to adjudicate the claim; the VA physician who provided the July 2015 medical opinion expressed familiarity with the record/the Veteran's medical history and included adequate rationale with the opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's May 2015 remand was fully completed as the AOJ was asked to issue a VCAA letter pertaining to secondary service connection and to arrange for a pertinent VA medical opinion.  The Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran has a diagnosis of erectile dysfunction.  On December 2013 VA (fee basis) examination he was diagnosed with erectile dysfunction.  His service treatment records are silent for erectile dysfunction, and there is no evidence that erectile dysfunction was diagnosed until more than 50 years following his discharge from active duty.  Consequently, service connection for erectile dysfunction on the basis that such became manifest in service and persisted is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from erectile dysfunction continuously since service.  See 38 C.F.R. § 3.303(b).  Instead he claims service connection for erectile dysfunction as secondary to medications taken for his service-connected PTSD.  In his Substantive Appeal, he noted that the medications prescribed for his PTSD are known to cause erectile dysfunction.

Service connection for the Veteran's PTSD has been in effect since September 2001.  Treatment records show he has been treated with various antidepressants/psychotropic medications as selective serotonin reuptake inhibitors (SSRI) [such as citalopram and fluoxetine], and bupropion.  An October 2003 psychiatry report notes the Veteran was sexually active with a new partner.  He had stopped taking citalopram because he believed it was responsible for some erectile dysfunction.  In a January 2004 psychiatry general note, the Veteran reported that he had been taking his medications.  He requested a switch in the antidepressant due to erectile dysfunction.  In a January 2004 addendum to the VA psychiatry general note a VA physician in the ambulatory psychiatry clinic noted that he discussed the Veteran's complaints of erectile dysfunction with another physician and concurs with his assessment and change of SSRI to bupropion.  

On December 2013 VA (fee basis) male reproductive system conditions examination, he was diagnosed with erectile dysfunction.  He reported that his erectile dysfunction began over time and had worsened.  He stated that he thinks erectile dysfunction is due to psychotropic medications.  However, he was not taking any psychotropic medicine at the time of the examination.  The examiner noted the Veteran has erectile dysfunction of unknown etiology; and that many factors can affect erectile function.  The examiner opined that erectile dysfunction is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected disability.  The examiner's rationale for the opinion, was essentially that the Veteran was able to father children after the events that caused his PTSD, that he was able to function in business at his current age of 82, and that he was not currently taking psychotropic medications.

In May 2015 the Board found the December 2013 VA examination incomplete and remanded for a medical opinion that would address the likely etiology for the diagnosed erectile dysfunction in light of the Veteran's history.  In July 2015 a VA physician rendered an opinion in the matter.  He opined that it is less likely than not that the Veteran's medication for PTSD are causing or aggravating his ED beyond its normal progression."  The rationale was that the Veteran "still had ED while not taking the medication for PTSD" and that "[m]ost men beyond the age of 70 have ED."  The examiner noted that the Veteran was 83 in 2015 (and thus would have been over 70 in 2003, the year he began complaining of erectile dysfunction).  The examiner noted that the Veteran's medicine for PTSD had been changed several times, but he continued to complain.  

Here, the Board finds that the evidence of record fails to show that the Veteran's erectile dysfunction is proximately due to service or a service-connected disability, including the medications taken for his service-connected PTSD.  The Board acknowledges that VA physicians in January 2004 changed his antidepressant (SSRI to Bupropion) following the Veteran's complaints of ED.  However, the most probative and persuasive evidence on the issue of a relationship between ED and medications for service-connected PTSD is the negative July 2015 VA medical opinion as that opinion provider had the benefit of a review of the entire record and provided an alternate etiology (age) for the Veteran's ED.  The July 2015 medical opinion reflects familiarity with the entire record and is accompanied by rationale referring to accurate factual data for support.  Consequently, service connection for erectile dysfunction, including as secondary to medications taken for his service-connected PTSD, is not warranted.  See 38 C.F.R. § 3.310.

The Veteran is competent to describe any discernible symptoms of his erectile dysfunction without any specialized knowledge or training.  Barr, 21 Vet. App. at 309 (2007).  However, his own opinion regarding the etiology of his erectile dysfunction (relating such to his service-connected PTSD, including as due to medications taken for PTSD) is not competent evidence as the question of the etiology of erectile dysfunction is a medical question beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for erectile dysfunction.  Therefore, the benefit-of-the-doubt doctrine does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for erectile dysfunction as secondary to medications taken for PTSD is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


